ORDER
PER CURIAM.
Laura Thompson (Wife) appeals the trial court’s Judgment of Modification of Decree of Dissolution. Wife argues the trial court erred in: awarding Sean Thompson (Husband) affirmative relief; reducing Husband’s child support obligation; ordering Wife to pay Husband retroactive child support; awarding Wife only a portion of her attorney’s fees; ordering Wife to maintain medical insurance for Sean Michael Thompson (Child); ordering Wife to pay fifty per cent of all of Child’s uncovered medical expenses; and awarding Husband additional temporary physical custody of Child.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. We affirm pursuant to Rule 84.16(b).